440 F.2d 376
Caesar STANSEL, Jr., Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 30567 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
March 30, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Newell Edenfield, District Judge.
R. P. Herndon, Atlanta, Ga., for defendant-appellant.
John W. Stokes, Jr., U. S. Atty., Robert L. Smith, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966